UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6892


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RENNIE OTIS PRICE, a/k/a Ronnie Otis Price,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cr-00056-CCB-2)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rennie Otis Price, Appellant Pro Se. Christopher John Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rennie Otis Price appeals the district court’s order

granting his 18 U.S.C. § 3582(c) (2006) motion.                     Price argues

that he should have received a lower sentence after application

of United States v. Booker, 543 U.S. 220 (2005).                    This claim is

without   merit.        See    United   States     v.    Dunphy,   551   F.3d   247,

251-53 (4th Cir.) (holding that Booker does not apply in § 3582

proceedings),        cert.    denied,   129   S.   Ct.    2401   (2009).   We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    the    district    court’s     order.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2